Counsel for the plaintiffs contend that the finding that Mr. Sleeper informed the plaintiffs of their legal rights is inconsistent with the views expressed by the Presiding Justice at the hearing on the motions. It is true that the Presiding Justice appears to have entertained the belief that this court in its former opinion failed to consider the finding that the plaintiffs did not fully understand Mr. Sleeper's explanation. But this confirms rather than contradicts the essential finding that Mr. Sleeper made an explanation. The exception is therefore overruled.
Bill dismissed.